Title: Virginia Delegates to Edmund Randolph, 12 September 1788
From: Virginia Delegates
To: Randolph, Edmund


Letter not found. 12 September 1788. Mentioned in JCSVH. R. McIlwaine et al., eds., Journals of
          the Council of the State of Virginia (4 vols. to date; Richmond, 1931—)., IV, 286, and alluded to in Randolph to Virginia Delegates, 23 Sept. 1788. Encloses copies of the following papers from the Board of Treasury concerning the disputed account of Dr. George Draper for his wartime military services: Benjamin Walker (Hospital Department) to Board of Treasury, 3 Sept. 1788 (Vi); Statement of Draper’s Account, 9 Sept. 1788, from Joseph Nourse, Register of the Treasury (Vi; printed extract in CVSPWilliam P. Palmer et al., eds., Calendar of
          Virginia State Papers and Other Manuscripts (11 vols.; Richmond, 1875–93)., III, 165). The delegates also enclosed a copy of their letter of 12 Sept. 1788 to the Board of Treasury (printed above).
